Pee Cuetam.
This is an action to recover the amount of principal and interest upon a note made and delivered in Elorida.
The trial of the cause resulted in a judgment in favor of the plaintiff below, which judgment is attacked upon this appeal upon the following grounds:
1. That it was error to allow any interest because the note bore interest at the rate of eight per cent, and there being no proof that such was the legal rate in the State of Elorida, such rate being beyond the legal rate in this state made the transaction usurious and therefore no interest was recoverable. This is without legal merit. Usury to be an available defense must be pleaded and here it was not. Taylor v. Morris, 22 N. J. Eq. 606; Crane v. Insurance Co., 27 N. J. Eq. 484.
2. Numerous alleged errors in rulings upon evidence. We have examined all of these and find no error.
The judgment below will be affirmed, with costs.